TAG AGENT — SUBAGENT Under 47 O.S. 22.22a [47-22.22a] (1971) a duly appointed, authorized, approved and properly bonded subagent may advertise, solicit and offer to render services for hire or compensation to act as a messenger or representative of another person in applying for the registration of a motor vehicle and in obtaining license plates therefor from the Oklahoma Tax Commission for any authorized Motor License Agent.  The Attorney General has considered your opinion request wherein you ask the following question: "May a duly appointed, authorized and approved Sub-Agent who has qualified by bonding to the Motor License Agent of the county advertise, solicit and offer to render services for hire or compensation within the meaning of 47 O.S. 22.22a [47-22.22a] (1971)?" Title 47 O.S. 22.22a [47-22.22a] (1971) provides in pertinent part: "Advertising or acting as motor license agent — Subagents — . . . it shall be unlawful for any person to solicit, accept or receive any gratuity or compensation for acting as a messenger or for acting as the agent or representative of another person in applying for the registration of a motor vehicle and obtaining the license plates therefor from the Oklahoma Tax Commission or from any official and authorized Motor License Agent, or to advertise, solicit, or in any manner offer to render such services for hire or compensation unless the Motor License Agent has appointed, authorized and approved said person to perform such acts and said person shall furnish to the Motor License Agent of the county in which such service is performed a surety bond in such amount as said Motor License Agent shall determine . . ." (Emphasis added) This section specifically forbids advertising to act as a messenger or to act as the representative of another person in applying for the registration of a motor vehicle and obtaining license plates therefor from the Oklahoma Tax Commission or any authorized Motor License Agent unless the Motor License Agent has appointed, authorized and approved said person to perform such acts and said person has furnished a sufficient bond to the Motor License Agent.  Since the language of this section is plain and unambiguous, no room for construction exists and its evident meaning must be accepted. In re Estate of Redwine, Okl., 445, P.2d 75 (1968), McYicker v. Board of County Commissioners of County of Caddo, Okl., 442 P.2d 297
(1968).  Therefore, it is the opinion of the Attorney General that your question be answered as follows: Under 47 O.S. 22.22a [47-22.22a] (1971) a duly appointed, authorized, approved and properly bonded subagent may advertise, solicit and offer to render services for hire or compensation to act as a messenger or representative of another person in applying for the registration of a motor vehicle and in obtaining license plates therefor from the Oklahoma Tax Commission for any authorized Motor License Agent.  (Daniel J. Gamino)